Citation Nr: 0206823	
Decision Date: 06/25/02    Archive Date: 07/03/02

DOCKET NO.  96-42 068A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of service connection for a back disorder.  



REPRESENTATION

Appellant represented by:	Eric C. Conn, Attorney at Law



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel



INTRODUCTION

The veteran served on active duty from November 1969 to 
November 1973.

In an August 1996 rating decision of the St. Petersburg, 
Florida, Department of Veterans Affairs (VA) Regional Office 
(RO), the RO denied reopening the claim for service 
connection for low back disorder.  The veteran perfected his 
appeal as to that rating decision.  In May 1997, the Board of 
Veterans' Appeals (Board) granted a motion for advancement on 
the docket pursuant to 38 U.S.C.A. § 7101(a)(2) and 38 C.F.R. 
§ 20.900(c).  Thereafter, in an April 1998 decision, the 
Board also denied reopening the claim for service connection 
for a back disorder.

The veteran appealed the Board's denial to the United States 
Court of Appeals for Veterans Claims ("the Court").  In 
January 1999, the Court issued an order vacating the Board's 
April 1998 decision.  The Court remanded the case back to the 
Board for consideration of the veteran's claim pursuant to 
Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).  In a 
subsequent 2001 order, the Court also indicated that the 
veteran's claim should be considered by the Board pursuant to 
the Veterans Claims Assistance Act of 2000 (VCAA).  

The Board notes that in Hodge, the Federal Circuit held that 
the Court erred in adopting the "material evidence" test 
articulated in Colvin v. Derwinski, 1 Vet. App. 171 (1991).  
Hodge, 155 F.3d at 1363-64.  In light of the holding in 
Hodge, the Board will analyze the evidence submitted in the 
instant case according to the standard articulated in 38 
C.F.R. § 3.156(a).  In view of the fact that the Court has 
held in Fossie v. West, 12 Vet. App. 1 (1998), that the 
standard articulated in 38 C.F.R. § 3.156(a) is less 
stringent than the one previously announced in Colvin, the 
Board determines that no prejudice will result to the veteran 
by the Board's consideration of the claim based on 
materiality herein.  See Bernard v. Brown, 4 Vet. App. 384, 
393-94 (1993).



FINDINGS OF FACT

1.  In an October 1983 decision, the Board denied service 
connection for a back disorder.

2.  Evidence submitted since the Board's October 1983 
decision is not so significant that it must be considered in 
order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The October 1983 Board decision, in which service 
connection for a back disorder was denied, is final.  38 
U.S.C.A. § 7104(b) (West 1991).

2.  New and material evidence has not been submitted since 
the Board's October 1983 decision; thus, the claim is not 
reopened.  38 U.S.C.A. §§ 5108, 7104 (West 1991); 38 C.F.R. 
§ 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA, 
38 U.S.C.A. §§ 5100, 5102, 5103, 5106, 5107, 5126 (West Supp. 
2001).  To implement the provisions of the law, the VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The amendments were effective 
November 9, 2000, except for the amendment to 38 C.F.R. § 
3.156(b) which is effective August 29, 2001.  Except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 38 
C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA 
stated that "the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided in the VCAA."  66 Fed. Reg. 45,629.  Accordingly, 
in general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied.  The Act and implementing regulations 
eliminate the concept of a well-grounded claim, redefine the 
obligations of VA with respect to the duty to assist, and 
supersede the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom.  Morton v. Gober, 14 Vet. App. 174 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  In this case, even though the RO did 
not have the benefit of the explicit provisions of the VCAA, 
VA's duties have been fulfilled.  

At the outset, the Board observes that the VCAA appears to 
have left intact the requirement that a veteran must first 
present new and material evidence in order to reopen a 
previously and finally denied claim under 38 U.S.C.A. § 5108 
before the Board may proceed to evaluate the merits of that 
claim.  Nevertheless, the Board will review whether the VCAA 
has been complied with otherwise.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 
5103.  The record shows that the veteran was notified in the 
July 1996 rating decision and in the October 1996 statement 
of the case of the reasons and bases for the denial of his 
claim.  He was advised that new and material evidence had not 
been submitted to reopen the claim.  The Board concludes that 
the discussions in the rating decision and in the statement 
of the case informed the veteran of the information and 
evidence needed to substantiate his claim and complied with 
VA's notification requirements.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. § 5103A.  In this 
case, as noted, the veteran is required to first present new 
and material evidence in order to reopen a previously and 
finally denied claim under 38 U.S.C.A. § 5108.  In 
conjunction with his claim, VA records were received.  The 
veteran has not indicated that any service or VA records are 
not of record.  In addition, although the burden is on the 
veteran to submit evidence in support of his claim, the 
veteran also has not referenced any unobtained evidence that 
might aid his claim or that might be pertinent to the bases 
of the denial of his claim.  In this case, the Board finds 
that VA has done everything reasonably possible to assist the 
veteran. 

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case. 

As noted, in this case, even though the RO did not have the 
benefit of the explicit provisions of the VCAA, VA's duties 
have been fulfilled.  Moreover, as the Board finds that the 
directives of VCAA have been complied with regarding VA's 
duties to notify and to assist the veteran, the Board finds 
that the veteran has not been prejudiced by the Board's 
consideration of the merits of his claim, as set forth below.  
See Bernard [when the Board addresses in its decision a 
question that has not been addressed by the RO, it must 
consider whether the veteran has been given adequate notice 
to respond and, if not, whether he has been prejudiced 
thereby].  For the reasons previously set forth, the Board 
believes that the veteran has been given ample opportunity to 
provide evidence and argument in support of his claim.  In 
short, the Board finds that the veteran has been given 
adequate notice of the need to submit evidence or argument 
and that he is not prejudiced by this decision. 



Background

Initially, the veteran submitted an application for 
compensation or pension in October 1976.  He underwent a VA 
examination at that time.  In a December 1976 rating 
decision, the RO denied service connection for low back pain.  
The RO noted that there was no organic pathology.  The 
veteran did not appeal that decision, and it became final.

The veteran sought to reopen his claim for service connection 
for a back disability in March 1982, which was denied by the 
RO in April 1982.  The RO recognized that there was current 
organic pathology, and service connection was denied for 
degenerative disease of the lumbosacral spine.  The RO noted 
that the condition was first found eight years following 
discharge from service.  In essence, the RO, because of the 
change in the reason for the denial, treated the claim as a 
new claim, rather than a claim to reopen.

The veteran perfected his appeal to the Board as to the April 
1982 decision.  In an October 1983 decision, the Board 
concluded that a chronic back disorder was not incurred or 
aggravated in service nor was arthritis manifested to a 
degree of 10 percent or more during the one-year presumption 
period following discharge.  It further noted that the 
evidence submitted to reopen the claim did not establish that 
the veteran had a back disability which originated in 
service.  The Board also determined that sacralization was a 
congenital condition.  The Board, like the RO, recognized the 
factual changes and addressed finality of the prior decision 
and service connection for the newly identified pathology.

At the time of the Board's decision, the evidence of record 
consisted of service medical records, VA medical records, and 
the veteran's contentions.  The evidence showed that the 
veteran was seen in service with complaints of low back pain.  
He was diagnosed with probable muscle strain, mild, and 
probable mechanical low back pain.  X-rays taken in service 
revealed partial sacralization of L5.  At separation, the 
examiner stated that examination of the spine was abnormal 
and noted that there was a history of low back pain and 
partial sacralization of L5.  The Board also noted that the 
VA examination that the veteran underwent in November 1976 
showed a diagnosis of complaint of low back pain.  Clinical 
findings of the spine were normal at that time.  X- rays 
taken of the spine showed partial lumbarization of the first 
sacral segment with slight sclerosis at the atypical 
articulation at the left sacroiliac joint.  Finally, the 
Board noted that the veteran had submitted VA medical records 
which showed an assessment of degenerative disease of the 
lumbosacral spine.  Electromyogram studies conducted in 
October 1981 were normal.

The Board determined that the evidence of record at the time 
of the December 1976 RO rating decision did not reveal that 
the veteran had a back disorder.  It noted that although 
service medical records revealed that the veteran had 
sacralization of L5, such diagnosis was a congenital 
abnormality for which the veteran could not receive service 
connection.  Specifically, it was noted that it was not a 
disease or injury for which compensation could be awarded.  
It further noted that although the recent medical records 
showed that the veteran was still having back problems, the 
medical records did not include an opinion that the current 
back problems were related to service.  Further, the 
diagnosis of degenerative disease of the lumbosacral spine 
was not shown within one year of discharge from service.  
Thus, the Board concluded that the medical records would not 
establish a new factual basis on which a grant of service 
connection could be predicated.  

Currently, the veteran seeks to reopen his claim of service 
connection for a back disorder.  Evidence submitted or 
associated with the claims file in relation to service 
connection for a back disability since the October 1983 Board 
denial consists of a March 1987 VA audiological examination 
which contains no information relative to the veteran's 
current claim; an April 1987 letter from a private physican 
regarding the veteran's hearing loss which contains no 
information relative to the veteran's current claim; VA 
outpatient records dated from 1990 to 1996; a May 1995 VA 
audiological examination which contains no information 
relative to the veteran's current claim; duplicate service 
medical records; and the veteran's contentions.  

The Board notes that the VA treatment records show treatment 
since 1990 for a back disability.  March 1990 and June 1995 
x-ray reports revealed x-rays of the lumbosacral spine.  The 
March 1990 report showed that mild disk narrowing at L5-S1.  
In addition, there was partial sacralization of L5 on the 
left.  The height, alignment, and bone density of the 
lumbosacral vertebral bodies were unremarkable.  There was no 
evidence of spondylolisthesis.  The pedicles were intact.  
There was no evidence of lytic or blastic lesion, and the 
paraspinal soft tissues were well defined.  The oblique view 
revealed evidence of significant facet degenerative disease.  
The June 1995 report showed an impression of sclerotic focus 
present in the superior sacral aspect of the left sacroiliac 
joint.  Partial lumbarization of the sacral vertebra, S1, was 
seen on the right.  Early osteoarthritic changes involving 
the sacroiliac joints were seen bilaterally.  The VA 
radiologist stated that the sclerosis may be related to 
stress in the region, which was secondary to the partial 
lumbarization of S1and that the possibility of a neoplastic 
focus could not be totally excluded.

The other VA records showed current treatment for a back 
disability, diagnosed as low back pain and degenerative 
disease of the lumbar spine, but a medical professional did 
not relate such disability to service or date the onset of 
degenerative disease of the lumbar spine to within one year 
of the veteran's release from active duty.  

The veteran maintains, as he did at the time of the October 
1983 Board decision, that he incurred a back disability 
during service and that he still suffers from this back 
disability.  

Analysis

When a claim has been disallowed by the Board, it may not 
thereafter be reopened unless new and material evidence is 
submitted.  38 U.S.C.A. §§ 5108, 7104.  According to the 
Court, the pertinent VA law requires that in order to reopen 
a previously and finally disallowed claim, there must be new 
and material evidence presented or secured since the time 
that the claim was finally disallowed on any basis, not only 
since the time that the claim was last disallowed on the 
merits.  Evans v. Brown, 9 Vet. App. 273 (1996).  In this 
case, the last final decision of record was the October 1983 
decision. 

The Board notes that the applicable regulation requires that 
new and material evidence is evidence which has not been 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant and 
which, by itself, or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a); Hodge.  The Board notes that the legal standard of 
what constitutes "new and material" evidence was recently 
amended.  This amendment is inapplicable in the instant case 
as the amendment applies prospectively to claims filed on or 
after August 29, 2001.  66 Fed. Reg. 45,620, 45,630 (August 
29, 2001) (to be codified at 38 C.F.R. § 3.156(a).)

The veteran seeks to reopen his claim of service connection 
for a back disorder.  The prior denial of his claim was on 
the basis that the veteran's sacrolization of the 5th lumbar 
segment was not a disease or injury and was not subject to 
service connection; that current back problems were not 
related to service or aggravated therein; and that the 
diagnosis of degenerative disease of the lumbosacral spine 
was not shown within one year of discharge from service. 

The Board notes that the duplicate service medical records 
are cumulative evidence as they were of record at the time of 
the October 1983 Board decision. 

In addition, the veteran's own contentions are cumulative of 
those he made at the time of the October 1983 Board decision.  
In the October 1983 Board decision, the Board conceded that 
the veteran had sacralization and degenerative disease of the 
lumbosacral spine.  The Board denied the claim because of the 
failure of evidence of incurrence or aggravation in service 
of acquired back pathology or evidence of arthritis within 
one year following service and the failure of a nexus between 
the current diagnosis and service.  Further, the Board noted 
that sacralization was a congenital defect for which service 
connection could not be granted.  To the extent that the 
veteran contends that he incurred or aggravated an acquired 
low back disability in service, such statements, being in 
effect lay speculation on medical issues involving the 
etiology of a disability, are not probative to the claim on 
appeal and are deemed to be not material.  See Pollard v. 
Brown, 6 Vet. App. 11 (1993) (pursuant to Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992), lay testimony attempting 
to diagnose frostbite or arthritis in service held to be not 
competent evidence for such purpose and thus not material); 
see also Moray v. Brown, 5 Vet. App. 211 (1993) (lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under 38 U.S.C.A. § 5108).  Any implied 
claim that service connection for a congenital defect should 
be granted is without legal merit.

With regard to the evidence not previously of record which 
show current back disability, diagnosed as low back pain and 
degenerative disease of the lumbar spine, the Board notes 
that although the veteran has current back pathology, it has 
not been medically related to service and degenerative 
disease of the lumbar spine has not been shown to have been 
present within one year of the veteran's release from active 
duty.  At the time of the prior October 1983 denial, there 
was medical evidence disclosing pathology of the back.  
Evidence that establishes that he continues to have low back 
pathology is cumulative.  Sagainza v. Derwinski, 1 Vet. App. 
575, 579 (1991).

Further, the Board notes that although the VA radiologist, 
who reviewed the June 1995 x-ray report, raised the 
possibility of neoplastic focus in the area which showed 
sclerotic changes, he/she opined that the sclerosis in the 
sacroiliac joints was possibly related to the lumbarization.  
The Board had already denied service connection for 
sacralization because it was a congenital defect.  The 
Board's determination in the October 1983 decision that 
sacralization is a congenital defect has been validated by 
the Court.  See Thibault v. Brown, 5 Vet. App. 520, 521(1993) 
(defining sacralization as "a congenital anomaly in which 
the fifth lumbar vertebra is fused to the sacrum in varying 
degrees, Webster's Medical Desk Dictionary 629 (1986).")

In sum, at the time of the prior denial, there was no 
competent evidence of chronic acquired pathology during 
service or within 1 year of separation and there was no 
competent evidence linking the post service acquired 
diagnoses to service.  Also, there was evidence that the 
veteran had a congenital or developmental defect.  The 
evidence added to the record merely confirms previously 
established facts.  Accordingly, the additional evidence is 
cumulative and is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156.  Stated differently, the veteran has not 
submitted new and material evidence.  Accordingly, the Board 
concludes that new and material evidence has not been 
submitted since the Board's October 1983 decision, thus, the 
claim of entitlement to service connection for a low back 
disorder is not reopened.


ORDER

The petition to reopen a claim for service connection for low 
back disability is denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

